OPTIBASE LTD. (the "Company") Tel Aviv, September 24, 2012 VIA EDGAR Daniel L. Gordon Branch Chief Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Optibase Ltd. Form 20-F Filed April 30, 2012 File No. 000-29992 Dear Mr. Gordon: In connection with the Company’s responses to the comment letters relating to the above referenced filing (the "Filing"), the Company hereby acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the Filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the Filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very Truly Yours, /s/ Amir Philips Amir Philips, Chief Executive Officer.
